Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 01/21/2022 has been received and made of record. 
Claims 1-20 are pending in Application 17/020794.

Response to Arguments
Applicant’s arguments, see remarks, filed 01/21/2022, with respect to the 35 USC 102 rejection of claim 1 have been fully considered and are persuasive.  The 35 USC 102 rejection of claim 1 has been withdrawn. 
Applicant’s arguments, see remarks, filed 01/21/2022, with respect to the informalities objection to claim 1 have been fully considered and are persuasive.  The informalities objection to claim 1 has been withdrawn. 
As there are no other objections or rejections outstanding, Applicant’s argument regarding the premature nature of the non-statutory obviousness type double patenting rejection is moot. The rejection is reiterated below and can be overcome by filing a terminal disclaimer. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10778529 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims render the pending claims obvious; that is, the permutations and combinations of the limitations of the patent claims map to all of the limitations of the pending claims (e.g., patent claim 8 describes the removal of a particular node to obtain a modified network and determining upstream robustness/downstream criticality on that basis, as recited by pending independent claim 1). See also the table below.
Pending Application 17/020,794
Patent US 10778529 B2
1. (Currently Amended) A network management system to manage assets of the network, the network management system comprising: a processor; and a memory storing instructions for execution by the processor to perform a method of managing the network, the method comprising: determining a set of paths of the network between each of a set of nodes of the network; determining an upstream robustness of each node of the set of nodes based on an inter-path dependency of each path of the set of paths, the upstream robustness of a particular node being based on a number of paths from different nodes to the particular node; determining an upstream robustness of the network based on the upstream robustness of each node of the network; determining downstream criticality for each node of the set of nodes of the network by: removing that particular node of the network to obtain a modified network; determining an upstream robustness of the modified network without that particular node; and determining a downstream criticality for the particular node based on the upstream robustness of the modified network; and managing the network based on the upstream robustness of each node and the downstream criticality of each node, managing the network includes modifying a schedule for inspection of assets of the network.

2. (New) The network management system of claim 1, wherein the determining an upstream robustness of each node of the set of nodes includes determining an intra-path of each path of the set of paths.

3. (New) The network management system of claim 2, wherein the intra-path of each path is based on a length of each path.

4. (New) The network management system of claim 1, wherein the inter-path dependency of each path of the set of paths is based on an effected disjoint path count.

5. (New) The network management system of claim 1, the method further comprising determining an average effective distance from the set of nodes in each path in the set of paths.

6. (New) The network management system of claim 1, wherein the managing the network includes increasing inspection frequency of an asset corresponding to a first node when the first node has a lower upstream robustness than a second node or a higher down-stream criticality than a third node.

7. (New) The network management system of claim 1, wherein the network is an electrical power network, and an edge between a pair of the nodes represents a flow of electric power between a pair of assets corresponding to the pair of nodes.

8. (New) The network management system of claim 1, wherein the network is a gas network.

9. (New) The network management system of claim 1, wherein the network is a water network.

10. (New) The network management system of claim 1, wherein the upstream robustness of each node is inversely proportional to a number of nodes between each node of the set of nodes.

11. (New) The network management system of claim 1, wherein the determining the downstream criticality for the particular node is further based on a number of disconnected customers in the modified network.

12. (New) A method comprising: determining a set of paths of a network between each of a set of nodes of the network; determining an upstream robustness of each node of the set of nodes based on an inter- path dependency of each path of the set of paths; determining an upstream robustness of the network based on the upstream robustness of each node of the network; determining downstream criticality for each node of the set of nodes of the network by: removing that particular node of the network to obtain a modified network; determine an upstream robustness of the modified network without that particular node; and determining a downstream criticality for the particular node based on the upstream robustness of the modified network; and managing the network based on the upstream robustness of each node and the downstream criticality of each node, managing the network includes modifying a schedule for inspection of assets of the network.

13. (New) The method of claim 12, wherein the determining an upstream robustness of each node of the set of nodes includes determining an intra-path of each path of the set of paths.

14. (New) The method of claim 13, wherein the intra-path of each path is based on a length of each path.

15. (New) The method of claim 12, wherein the inter-path dependency of each path of the set of paths is based on an effected disjoint path count.

16. (New) The method of claim 12, the method further comprising determining an average effective distance from the set of nodes in each path in the set of paths.

17. (New) The method of claim 12, wherein the managing the network includes increasing inspection frequency of an asset corresponding to a first node when the first node has a lower upstream robustness than a second node or a higher down-stream criticality than a third node.

18. (New) The method of claim 12, wherein the upstream robustness of each node is inversely proportional to a number of nodes between each node of the set of nodes.

19. (New) The method of claim 12, wherein the determining the downstream criticality for the particular node is further based on a number of disconnected customers in the modified network.

20. (New) A computer program product comprising: a non-transitory storage medium readable by a processing circuit and storing instructions for execution by the processing circuit to perform a method of managing a network that includes assets, the method comprising: determining a set of paths of a network between each of a set of nodes of the network; determining an upstream robustness of each node of the set of nodes based on an inter-path dependency of each path of the set of paths; determining an upstream robustness of the network based on the upstream robustness of each node of the network; determining downstream criticality for each node of the set of nodes of the network by: removing that particular node of the network to obtain a modified network; determine an upstream robustness of the modified network without that particular node; and determining a downstream criticality for the particular node based on the upstream robustness of the modified network; and managing the network based on the upstream robustness of each node and the downstream criticality of each node, managing the network includes modifying a schedule for inspection of assets of the network.
1. A non-transitory, storage medium readable by a processing circuit and storing instructions for execution by the processing circuit to perform a method of managing an electrical network that includes electrical assets, the method comprising:
determining paths of the electrical network between each of a set of nodes of the electrical network;
computing upstream robustness of each of the set of nodes, upstream robustness of a particular node being based on a number of paths from different nodes to the particular node, a plurality of the upstream nodes supplying the particular node makes the particular node more robust than a single upstream node supplying the particular node;
computing downstream criticality of at least a subset of the set of node, downstream criticality of a particular node of the at least a subset of the set of nodes being based on a number of atlas from different nodes from the particular node a plurality of the downstream nodes supplied by the particular node makes the particular node more critical than a single downstream node being supplied by the particular node; and
managing the electrical network and at least a subset of electrical assets of the electrical network based on the upstream robustness and the downstream criticality of each node.

2. The computer program product according to claim 1, further comprising classifying each node in the directed graph, wherein the classifying each node includes classifying each node as a source asset, a target asset that directly serves a customer of the electrical network or an auxiliary asset that delivers a resource of the electrical network from or to at least one target asset.

3. The computer program product according to claim 1, wherein the computing the upstream robustness of each node includes computing inter-path independency and intra-path independency for each node.

4. The computer program product according to claim 1, wherein the computing the upstream robustness of the electrical network is based on the upstream robustness of each of the nodes.

5. The computer program product according to claim 1, further comprising assessing topological redundancy of each node based on determining a total number of alternative paths to the node from the sources of the node.

6. The computer program product according to claim 1, further comprising determining an effected disjoint path count of each node based on an inter-path independency of each path from the sources of the node to the node.

7. The computer program product according to claim 1, further comprising determining an average effective distance from the sources of each node to the node in terms of a number of intervening assets.

8. The computer program product according to claim 1, wherein the computing the downstream criticality of each node includes removing the node from the electrical network to generate a reduced electrical network and determining upstream robustness of the reduced electrical network, and the method further comprises determining an impact of the removing the node based on a number of disconnected customers in the reduced electrical network.

9. The computer program product according to claim 1, wherein the managing the electrical network based on the upstream robustness and the downstream criticality of each node includes increasing maintenance frequency of a first node with a lower upstream robustness than a second node and increasing maintenance frequency of a third node with a higher downstream criticality than a fourth node.

10. The computer program product according to claim 1, further comprising an edge between a pair of the nodes represents a flow of electric power between a pair of the assets corresponding to the pair of the nodes.

11. The computer program product according to claim 1, wherein the upstream robustness of each node is computed in accordance with the alternative paths.

12. The computer program product according to claim 1, wherein the upstream robustness of each node is directly proportional to a disjointedness of the alternative paths.

13. The computer program product according to claim 1, wherein the upstream robustness of each node is inversely proportional to a number of nodes between each node and each source node of each of the alternative paths.

14. The computer program product according to claim 1, wherein the upstream robustness of the electrical network measures an aptitude of the electrical network to continue operation.

15. The computer program product according to claim 1, wherein the downstream criticality of each node is computed as a drop in the electrical network upstream robustness resulting from removal of each node.

16. The computer program product according to claim 1, wherein the asset is a source of a second asset having a low upstream robustness relative to other assets of the assets.

17. A network management system to manage assets of the network, the management system comprising:
a processor; and
a non-transitory storage medium readable by the processor and storing instructions for execution by the processor to perform a method of managing an electrical network that includes electrical assets, the method comprising:
determining paths of the electrical network between each of a set of nodes of the electrical network;
computing upstream robustness of each of the set of nodes, upstream robustness of a particular node being based on a number of paths from different nodes to the particular node; a plurality of the upstream nodes supplying the particular node makes the particular node more robust than a single upstream node supplying the particular node;
computing downstream criticality of at least a subset of the set of nodes, downstream criticality of a particular node of the at least a subset of the set of nodes being based on a number of paths from different nodes from the particular node, a plurality of the downstream nodes supplied by the particular node makes the particular node more critical than a single downstream node being supplied by the particular node; and
managing the electrical network and at least a subset of electrical assets of the electrical network based on the upstream robustness and the downstream criticality of each node.



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9923778 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims render the pending claims obvious; that is, the permutations and combinations of the limitations of the patent claims map to all of the limitations of the pending claims (e.g., patent claims 8 and 9 describe the removal of a particular node to obtain a modified network and determining upstream robustness/downstream criticality on that basis, as recited by pending independent claim 1). See also the table below.

Pending Application 17/020,794
Patent US 9923778 B2
1. (Currently Amended) A network management system to manage assets of the network, the network management system comprising: a processor; and a memory storing instructions for execution by the processor to perform a method of managing the network, the method comprising: determining a set of paths of the network between each of a set of nodes of the network; determining an upstream robustness of each node of the set of nodes based on an inter-path dependency of each path of the set of paths, the upstream robustness of a particular node being based on a number of paths from different nodes to the particular node; determining an upstream robustness of the network based on the upstream robustness of each node of the network; determining downstream criticality for each node of the set of nodes of the network by: removing that particular node of the network to obtain a modified network; determining an upstream robustness of the modified network without that particular node; and determining a downstream criticality for the particular node based on the upstream robustness of the modified network; and managing the network based on the upstream robustness of each node and the downstream criticality of each node, managing the network includes modifying a schedule for inspection of assets of the network.

2. (New) The network management system of claim 1, wherein the determining an upstream robustness of each node of the set of nodes includes determining an intra-path of each path of the set of paths.

3. (New) The network management system of claim 2, wherein the intra-path of each path is based on a length of each path.

4. (New) The network management system of claim 1, wherein the inter-path dependency of each path of the set of paths is based on an effected disjoint path count.

5. (New) The network management system of claim 1, the method further comprising determining an average effective distance from the set of nodes in each path in the set of paths.

6. (New) The network management system of claim 1, wherein the managing the network includes increasing inspection frequency of an asset corresponding to a first node when the first node has a lower upstream robustness than a second node or a higher down-stream criticality than a third node.

7. (New) The network management system of claim 1, wherein the network is an electrical power network, and an edge between a pair of the nodes represents a flow of electric power between a pair of assets corresponding to the pair of nodes.

8. (New) The network management system of claim 1, wherein the network is a gas network.

9. (New) The network management system of claim 1, wherein the network is a water network.

10. (New) The network management system of claim 1, wherein the upstream robustness of each node is inversely proportional to a number of nodes between each node of the set of nodes.

11. (New) The network management system of claim 1, wherein the determining the downstream criticality for the particular node is further based on a number of disconnected customers in the modified network.

12. (New) A method comprising: determining a set of paths of a network between each of a set of nodes of the network; determining an upstream robustness of each node of the set of nodes based on an inter- path dependency of each path of the set of paths; determining an upstream robustness of the network based on the upstream robustness of each node of the network; determining downstream criticality for each node of the set of nodes of the network by: removing that particular node of the network to obtain a modified network; determine an upstream robustness of the modified network without that particular node; and determining a downstream criticality for the particular node based on the upstream robustness of the modified network; and managing the network based on the upstream robustness of each node and the downstream criticality of each node, managing the network includes modifying a schedule for inspection of assets of the network.

13. (New) The method of claim 12, wherein the determining an upstream robustness of each node of the set of nodes includes determining an intra-path of each path of the set of paths.

14. (New) The method of claim 13, wherein the intra-path of each path is based on a length of each path.

15. (New) The method of claim 12, wherein the inter-path dependency of each path of the set of paths is based on an effected disjoint path count.

16. (New) The method of claim 12, the method further comprising determining an average effective distance from the set of nodes in each path in the set of paths.

17. (New) The method of claim 12, wherein the managing the network includes increasing inspection frequency of an asset corresponding to a first node when the first node has a lower upstream robustness than a second node or a higher down-stream criticality than a third node.

18. (New) The method of claim 12, wherein the upstream robustness of each node is inversely proportional to a number of nodes between each node of the set of nodes.

19. (New) The method of claim 12, wherein the determining the downstream criticality for the particular node is further based on a number of disconnected customers in the modified network.

20. (New) A computer program product comprising: a non-transitory storage medium readable by a processing circuit and storing instructions for execution by the processing circuit to perform a method of managing a network that includes assets, the method comprising: determining a set of paths of a network between each of a set of nodes of the network; determining an upstream robustness of each node of the set of nodes based on an inter-path dependency of each path of the set of paths; determining an upstream robustness of the network based on the upstream robustness of each node of the network; determining downstream criticality for each node of the set of nodes of the network by: removing that particular node of the network to obtain a modified network; determine an upstream robustness of the modified network without that particular node; and determining a downstream criticality for the particular node based on the upstream robustness of the modified network; and managing the network based on the upstream robustness of each node and the downstream criticality of each node, managing the network includes modifying a schedule for inspection of assets of the network.
1. A method of managing a network that includes assets, the method comprising:
modeling, using a processor, the network as a directed graph with each of the assets represented as a node;
determining, using the processor, alternative paths to each node from each available corresponding source of the node;
computing upstream robustness of each node;
computing upstream robustness of the network;
computing downstream criticality of each node; and
managing the network and each asset of the network based on the upstream robustness and the downstream criticality of each node corresponding to each asset, wherein the managing includes modifying a schedule for inspection of an asset.

2. The method according to claim 1, further comprising classifying each node in the directed graph, wherein the classifying each node includes classifying each node as a source asset, a target asset that directly serves a customer of the network, or an auxiliary asset that delivers a resource of the network from to at least one target asset.

3. The method according to claim 1, wherein the computing the upstream robustness of each node includes computing inter-path independency and intra-path independency for each node.

4. The method according to claim 1, wherein the computing the upstream robustness of the network is based on the upstream robustness of each of the nodes.

5. The method according to claim 1, further comprising assessing topological redundancy of each node based on determining a total number of alternative paths to the node from the sources of the node.

6. The method according to claim 1, further comprising determining an effected disjoint path count of each node based on an inter-path independency of each path from the sources of the node to the node.

7. The method according to claim 1, further comprising determining an average effective distance from the sources of each node to the node in terms of a number of intervening assets.

8. The method according to claim 1, wherein the computing the downstream criticality of each node includes removing the node from the network to generate a reduced network and determining upstream robustness of the reduced network.

9. The method according to claim 8, further comprising determining an impact of the removing the node based on a number of disconnected customers in the reduced network.

10. The method according to claim 1, wherein the modifying comprises increasing inspection frequency of an asset corresponding to a first node when the first node has a lower upstream robustness than a second node or a higher downstream criticality than a third node.

11. The method according to claim 1, wherein the network is an electric power network, and an edge between a pair of the nodes represents a flow of electric power between a pair of the assets corresponding to the pair of nodes.

12. The method according to claim 1, wherein the network is gas network.

13. The method according to claim 1, wherein the network is a water network.

14. The method according to claim 1, wherein the upstream robustness of each node is computed in accordance with the alternative paths.

15. The method according to claim 1, wherein the upstream robustness of the each node is directly proportional to a disjointedness of the alternative paths.

16. The method according to claim 1, wherein the upstream robustness of the each node is inversely proportional to a number of nodes between the each node and each source node of each of the alternative paths.

17. The method according to claim 1, wherein the upstream robustness of the network measures an aptitude of the network to continue operation.

18. The method according to claim 1, wherein the downstream criticality of the each node is computed as a drop in the network upstream robustness resulting from a removal of the each node.

19. The method according to claim 1, wherein the asset is a source of a second asset having a low upstream robustness relative to other assets of the assets.

20. A method of managing a network that includes assets, the method comprising:
modeling, using a processor, the network as a directed graph with each of the assets represented as a node;
determining, using the processor, alternative paths to each node from each available corresponding source of the node;
computing upstream robustness of each node in accordance with the alternative paths;
computing upstream robustness of the network in accordance with the upstream robustness of the nodes;
computing downstream criticality of each node in accordance with a removal of the each node from the directed graph and a resulting upstream robustness of the network; and
modifying a schedule for inspection of an asset of the network based on the upstream robustness and the downstream criticality of a node corresponding to the asset.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (“Supply network disruption and resilience: A network structural perspective”) describes systems for measuring upstream robustness and downstream criticality of networks in view of disruptions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD HUSSAIN whose telephone number is (571)270-3628. The examiner can normally be reached Monday-Friday 0900-1700 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571) 272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IMAD HUSSAIN/Primary Examiner, Art Unit 2453